Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 are presented for examination. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2022 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because the abstract is a single sentence and fails to be in a narrative form. The abstract of the disclosure fails to be a concise statement of the technical disclosure of the patent.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Correction is required. See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting over claims 1 – 20 of U.S. Patent No. 11,392,456 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Claim 1 – Application 17/864,072
Claim 1 – Patent 11,392,456
A method comprising: 
A method comprising: 
receiving a last portion of a redundant array of independent disks (RAID) stripe among multiple portions of the RAID stripe, all portions for a successful write of the RAID stripe being previously received except for the last portion; 
receiving, at a first set of solid state drives, a last portion of a redundant array of independent disks (RAID) stripe among multiple portions of the RAID stripe, all portions for a successful write of the RAID stripe being previously received except for the last portion; 
calculating a parity value based on the last portion of the RAID stripe and a previous parity value without calculating the parity value using a previous portion of the RAID stripe; and 
calculating a parity value based on the last portion of the RAID stripe and a previous parity value without calculating the parity value using a previous portion of the RAID stripe; and 
writing of the RAID stripe.
detecting… successful write of the RAID stripe.


One of ordinary skill in the art would clearly recognize independent claim 1, of application 17/864,072 is an obvious variation of the claimed subject matter of independent claim 1, of patent 11,392,456. Specifically, both claim 1, of the current application 17/864,072, and claim 1, of patent 11,392,456 discloses: A method comprising “receiving a last portion of a redundant array of independent disks (RAID) stripe among multiple portions of the RAID stripe” and “calculating a parity value”. 
One of ordinary skill in the art would recognize the method disclosed by claim 1, of the current application 17/864,072, as a broad recitation of the operations performed by the method disclosed in claim 1 of Patent 11,392,456. Omission of an operation of method and an method capable of performing a disclosed operations would be recognize by one of ordinary skill in the art as obvious variants of each other. Specifically, “writing of the RAID stripe” is broader in scope than “detecting… successful write of the RAID stripe”, both limitations require a successful write of the RAID stripe.
Therefore, one of ordinary skill in the art would recognize the method claim 1, of the current application 17/864,072, as performing the operations of the method of claim 1, of U.S. Patent 11,392,456, and as such are obvious variants of each other.

Claim 2 – Application 17/864,072
Claim 2 – Patent 11,392,456
Claim 3 – Application 17/864,072
Claim 3 – Patent 11,392,456
Claim 4 – Application 17/864,072
Claim 4 – Patent 11,392,456
Claim 5 – Application 17/864,072
Claim 5 – Patent 11,392,456
Claim 6 – Application 17/864,072
Claim 6 – Patent 11,392,456
Claim 7 – Application 17/864,072
Claim 7 – Patent 11,392,456
Claim 8 – Application 17/864,072
Claim 8 – Patent 11,392,456
Claim 9 – Application 17/864,072
Claim 9 – Patent 11,392,456
Claim 10 – Application 17/864,072
Claim 10 – Patent 11,392,456
Claim 11 – Application 17/864,072
Claim 11 – Patent 11,392,456
Claim 12 – Application 17/864,072
Claim 12 – Patent 11,392,456
Claim 13 – Application 17/864,072
Claim 13 – Patent 11,392,456
Claim 14 – Application 17/864,072
Claim 14 – Patent 11,392,456
Claim 15 – Application 17/864,072
Claim 15 – Patent 11,392,456
Claim 16 – Application 17/864,072
Claim 16 – Patent 11,392,456
Claim 17 – Application 17/864,072
Claim 17 – Patent 11,392,456
Claim 18 – Application 17/864,072
Claim 18 – Patent 11,392,456
Claim 19 – Application 17/864,072
Claim 19 – Patent 11,392,456
Claim 20 – Application 17/864,072
Claim 20 – Patent 11,392,456


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

ARAKI; Akihiko et al. 		US 20120191903 At
LIN; Hou-Yuan et al. 		US 20110010485 A1
SUGIMOTO; Sadahiro et al. 	US 20090271564 Al
Tsai; Wen-Sen et al. 		US 20080147963 A1
YOSHIHARA; Tomohiro 		US 20130290777 A1
calculating a parity value based on the last portion of the RAID stripe and a previous parity value without calculating the parity value using a previous portion of the RAID stripe

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111